759 N.W.2d 397 (2009)
PROTECTIVE PLANNING GROUP, LLC, and Estate Planning Institute of Michigan, LLC, Plaintiffs/Counter-Defendants/Appellants,
v.
Cindy LEONARD, Defendant/Counter-Plaintiff/Third-Party Plaintiff/Appellee,
v.
Stewart Miller, Third-Party Defendant/Appellant, and
Jay Melody and Kay Crandall, Third-Party Defendants.
Docket No. 137352. COA No. 283532.
Supreme Court of Michigan.
January 27, 2009.

Order
On order of the Court, the application for leave to appeal the August 13, 2008 order of the Court of Appeals is considered, *398 and it is DENIED, because we are not persuaded that the question presented should now be reviewed by this Court.